DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/64783, filed 10/25/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 6 is objected to because of the following informalities:  the claim is not one sentence.  It is suggested to replace the first period with a semicolon.  Appropriate correction is required.
Claims 9 is objected to because of the following informalities:  the claim is not one sentence.  It is suggested to replace the first period with a semicolon.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 Claim 1, at line 5 cites the limitation “increasing or decreasing the initial sizes of the pores”, while line 10 states “wherein initial sizes of the pores are increased when the gaseous reaction products exit the pores and decreased when the solid reaction products precipitate”.  This is unclear because it is unclear what is required.  Claim 1 only requires that the steps increase OR decrease the pore size, and further only require gaseous or solid products.  Therefore, it is unclear if the steps require the pore size be both increased and decreased in some sequence in the formation of a single electrode, or if the method requires the steps of increasing and decreasing the pore size in the same process sequence.  The chemical interaction at line 9 is further indefinite, because there are multiple steps of chemical interaction, and it is unknown which one(s) directly contribute to changing pore size.
Regarding Claim 2, The term "best possible performance characteristics" in claim 2 is a relative term which renders the claim indefinite.  The term "best possible performance characteristics" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, there is a broad and uncertain number of interpretations of “best possible performance characteristics,” and accordingly will be interpreted to ascertain to battery characteristics that are influenced by pore size of porous carbon electrodes within.  
Claim 2 recites “wherein the multiple preselected steps of chemical interaction comprise the group consisting of heating, cooling, pressurizing, and depressurizing”, which represents an improper markush group.  It is unclear whether the applicant 
Claims 3-10 are rejected by virtue of dependency on claim 2.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites “by adding an argon/hydrogen mixture” which can be interpreted as any mixture of argon and hydrogen.  The claim later recites “Argon 90-95%/ H2 -10%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Additionally, in claim 6, the hydrogen value of “ -10 %” in the argon/hydrogen percent range is negative, which is impossible. Correction is required.  The claimed hydrogen range of “ -10 %” is interpreted to mean not more than 10% hydrogen.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “by adding an argon/carbon dioxide”, which can be interpreted as any mixture of argon and carbon dioxide.  The 
	Claim 8 is also indefinite because it recites “decreasing pressure from 3 x 103 Pa vacuum to 3 x 10-2 Pa during ten minutes.”  Because the pressure was already decreased in an earlier step, it is unclear whether the pressure had increased without it being mentioned, or whether the pressure was simply maintained.  Additionally, saying “during 10 minutes” does not make sense, and is interpreted to mean “for ten minutes.” 
	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term “argon/ethylene dioxide” in claim 9 is later contradicted by the range “8-5% C2H4” in the same claim.  Claim 9 is unclear as which gas is being claimed: ethylene dioxide or ethylene. The burden then falls on the examiner to interpret which gas was intended, and give the claim the broadest reasonable interpretation in light of the specification. For purposes of examination, both recitations of the selected reactive gas in claim 9 will be interpreted as either ethylene dioxide or ethylene. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 is 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “by adding an argon/oxygen”, which can be interpreted as any mixture of argon and oxygen. The claim also recites “99-98Ar/1-2% O2“ which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 10 is also indefinite because it recites “decreasing the pressure from 3 x 103 Pa vacuum to 3 x 10-2 Pa by adding an argon/oxygen” despite the previous step already decreasing the pressure to 1.3 x 10-2.  Also, claim recites a decreasing pressure -10 Pa, making it further unclear as to whether the pressure is increasing or decreasing, a difference that would necessarily change the functionality of the step.  It is further unclear whether the pressure is decreasing from 3 x 103 Pa to a random vacuum pressure and then to 3 x 10-2 Pa, or if the term “vacuum” is merely describing 3 x 103 Pa.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20130319870 A1).
Regarding claim 1,
For purposes of examination, “pore(s)” in the claims is interpreted by the examiner to fall under both mesopore and macropore categories, based on the example size range given in the specification filed 12/18/19 (page 5, lines 18-19).  Mesopores have diameters between 2 and 50 nm, and macropores have diameters larger than 50 nm.  In CNTs, mesopores can describe defects 

    PNG
    media_image1.png
    314
    263
    media_image1.png
    Greyscale


Chen teaches a method of manufacturing electrode materials (paragraph 104 discusses broad manufacturing steps), specifically citing electrochemical devices (see paragraph 29, the examiner further notes that the language “for use as electrodes of batteries and/or capacitors” is intended use. See MPEP 2112.02), comprising
Providing a fluid-penetrable porous carbon material having pores of initial sizes
Chen teaches increasing the initial sizes of the pores (see paragraph 0108; the examiner notes that, given the breadth of the claims, only an increasing step is required.)
  By subjecting the porous carbon material to multiple preselected steps of chemical interaction on the surfaces of the pores with fluid media (see paragraph 0108 in which any treatment involves a chemical interaction in the presence of gas, which is a fluid media), which are 
Passed through the pores of the porous carbon material ( the result when combining gas and a fluid-penetrable material)
Chen teaches the chemical interaction resulting in the formation of gaseous reaction products (see paragraph 0108 “thermal decomposition” which inherently produces gaseous products)
Chen teaches wherein the initial sizes of the pores are increased when the gaseous reaction products exit the pores (paragraph 0108 teaches treatment until a sufficient pore size is reached; the examiner notes that, given the breadth of the claims, only an increasing step is required)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130319870 A1) as applied to claim 1 above, and further in view of Zhamu (US 9742001 B2).
Regarding Claim 2, Chen teaches the method set forth above,
However, Chen does not explicitly connect the optimization of pore size to various combinations of fluid media and multiple steps.   
Zhamu teaches fluid media (Col. 13, line 23-26, “physical blowing agent, a chemical blowing agent, a mixture therof, a dissolution-and-leaching agent, or a mechanically introduced blowing agent”) wherein at least one of the medias listed is a fluid.  Zhamu teaches selected from gasses and liquids, as blowing agents can be both gasses and liquids.  Zhamu teaches the gases and liquids being used in various combination and a motivation (Col. 38 line 11-15” pore sizes can be varied … depending upon … the amount/type of blowing agent used. This level of flexibility and versatility in designing various types of graphene foams is unprecedented and un-matched”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the known technique of increasing pore size with blowing agents in various combination to improve the similar method taught by Chen.   The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Zhamu teaches multiple preselected steps of chemical interaction and the multiple preselected steps combined in various combinations and sequences (Col 13, line 64- Col. 14, line 15) “There are several surprising results of conducting first and/or second heat treatments to the dried graphene-anode active material mixture layer... activation of the chemical or physical blowing agent to produce pores…These different purposes or functions are achieved to different extents within different temperature ranges.” It would be obvious to one of ordinary skill in the art before the effective filing date to try multiple heating steps in various combinations and 
It is the examiner’s position that the method of modified Chen meets the limitation “best possible performance characteristics”, as every positively recited step is met as discussed above.
Regarding claim 3 modified Chen teaches the method set forth in claim 2 above,             
Chen does not teach a carbon nanotube tape
Modified Chen teaches the fluid-penetrable porous carbon material (see claim 1) may be
carbon nanotube tape (see Col. 11, line 13).  It would be obvious to take the CNTs of modified Chen and further include the polymer (Col 17, line 67) so that the CNT material could easily adhere to other parts of the battery, thus producing a CNT tape.
	Regarding claim 4 modified Chen teaches the method set forth in claim 3 above,
Claim 4 is interpreted as a Markush group, restricting the limitation to only one gas in the group.
Chen teaches the use of oxygen [0081] “carbon nanotubes are subjected to… heavy oxidation to generate defects to the cylindrical graphene layers that constitute the nanotube and/or to increase the spacing between cylindrical graphene planes from the original spacing” and also [0108], “thermal decomposition (heat treatment, pyrolyzation, or burning) … to form a meso-porous structure” with the motivation of increasing pore size, therefore . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130319870 A1) as applied to claim 1 above, and further in view of Zhamu (US 9742001 B2). Sundaram (ISSN 2214-7853)
Regarding claim 5 modified Chen teaches the method set forth in claim 4 above,
Modified Chen fails to teach the pressure range.  Sundaram teaches a pressure selected in the range of 3.3x103 to 1.3x10-2 Pa [005] “annealing in an oxygen-depleted atmosphere (vacuum) to purify CNT macromaterials from surfactant residues…to improve nanotube graphitization and packing .”  The pressure range in the present invention falls within the bounds of low and medium vacuum. It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the teachings of modified Chen (see claim 4 above) with the pressures taught by Sundaram to produce pores, purify, and standardize the material.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130319870 A1) as applied to claim 1 above, and further in view of Zhamu (US 9742001 B2), Sundaram (ISSN 2214-7853), Sun (CN 108178144 A), Muramatsu (US 8951451 B2), and Floudas (US 20150073188 A1).
Regarding claim 7 modified Chen teaches the method set forth in claim 5 above,
Modified Chen teaches the multiple preselected steps (see elements of claim 2 above) for treating the fluid-penetrable porous carbon material
Modified Chen teaches exposing to a vacuum from 3.3 x103 Pa to substantially the same vacuum as 1.3 x10-2 Pa (see paragraph 5 of Sundaram).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize, by routine experimentation, the pressures disclosed by Sundaram in order to prevent contamination. 
Modified Chen does not teach exposing to vacuum for 1 to 5 minutes.  As the prior art teaches applying the vacuum for heat treatment (see paragraph 5 of Sundaram “annealing in an oxygen-depleted atmosphere (vacuum) to purify CNT macromaterials from surfactant residues”), absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to expose to vacuum for 1 to 5 minutes in order to decontaminate the CNTs, thus producing them with properties based upon the desired use.  
Heating to a temperature of 200°C is within the temperature range taught by Zhamu). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine heating range taught by Zhamu to the method taught by modified Chen.
Modified Chen fails to teach heating at a rate of 10°C/min and cooling to 20°C.  Sun teaches a heating rate of 10°C/min [0013],” 10°C/min” in carbonization reaction after [0015] “a process of synthesizing a carbon 
Sun teaches cooling to 20°C [0015] “cooling to room temperature”.  It would have been obvious to one of ordinary skill in the art before the effective filing date to allow the sample to equilibrate after a heat treatment before moving on to later steps.  The burden falls on the applicant to show criticality of the temperature.
Sundaram teaches a pressure overlapping the range 1.3 x10-2 Pa to 3x10-1 (claim 5 above).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the pressure range taught by Sundaram with the method of modified Chen in order to optimize pore size.   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. MPEP 2144. 
As discussed above, oxygen
Modified Chen does not teach the use of Argon gas.  Muramatsu teaches the use of argon gas to regulate the scattering of volatile gases produced by a heat treatment on porous carbon material (see paragraph 110) and thus regulates chemical reactions that optimize pore size.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Chen does not teach 99-98% Ar/1-2% O2.  As the prior art teaches using a noble gas environment (see element above), absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide the gas mixture claimed in order to produce carbon nanotubes with properties based upon the desired use.  
Modified Chen fails to teach heating at a rate of 10°C/min.  Heating at a rate of 10°C/min is taught by Sun to optimize pore size (see elements of this claim above). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Heating to 100°C is within the finite, pore-optimizing temperature range taught by modified Chen (see elements of this claim above) and is thus obvious to try given the popular demand to control pore size.
While modified Chen does not specifically teach the step of decreasing the pressure from 3.3 x103 Pa to 1.3 x10-2 Pa, modified Chen includes the pressure from 3.3 x103 Pa to 1.3 x10-2, for a period of ten minutes, in order to control the pore size as desired according to the references. 
Heating to 500°C is within the finite temperature range taught by Zhamu (see elements of this claim above). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).  Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heating range taught by Zhamu with the method taught by modified Chen.
At a rate of 10°C/min is taught by Sun (see elements of this claim above)
Cooling to 20°C is taught by Sun (see elements of this claim above)
Modified Chen fails to teach cooling rate.  Since heating rate was taught by Sun (see elements of this claim above) to produce volatile gas molecules, one of ordinary skill in the art would be reasonably motivated to test if/how the converse, cooling, removes volatile gases.  Therefore, it would be obvious for one of ordinary skill in the art before the effective filing date to cooling rate to 10°C/min within the temperature range of Zhamu (see elements of this claim above) in order to best control the pore size.  Generally, temperatures are not considered patentable over prior art unless there is evidence to support criticality of those temperatures.  MPEP 2144.05    Accordingly, the rate of cooling between temperature values disclosed within Zhamu (see elements of this claim above) are not considered patentable unless there is evidence to support criticality of the cooling rate.  
As such, the combination addresses all elements of claim 7.
  Regarding claim 10 modified Chen teaches the method set forth in claim 5 above, 
Modified Chen teaches the multiple preselected steps (see elements of claim 2 above) for treating the fluid-penetrable porous carbon material (see elements of claim 3 above) 
Modified Chen teaches exposing to a vacuum from 3.3 x103 Pa to substantially the same vacuum as 1.3 x10-2 Pa (see elements of claim 7 above) 
Modified Chen does teaches exposing to vacuum for 1 to 5 minutes, as discussed above (see elements of claim 7).  
Heating to 300°C is within the finite temperature range taught by Zhamu, as discussed above (see elements of claim 7). 
Modified Chen teaches heating at a rate of 10°C/min
Sun teaches cooling to 20°C [0015] “cooling to room temperature” (see elements of claim 7 above)
Sundaram teaches a pressure overlapping the range 1.3 x10-2 Pa to 3x10-1 (see claim 7 above).  
Oxygen is taught by Chen (see [0081]; “heavy oxidation… to generate defects” and elements of claim 7 above).  
Modified Chen teaches the use of Argon gas (see elements of claim 7 above).  
Modified Chen teaches 99-98% Ar/1-2% O2 (see elements of claim 7 above).
Modified Chen teaches a pressure range that overlaps with the vacuum is 3.3x10-1 (see paragraph 5 of Sundaram and elements of claim 7 above).
Modified Chen does not teach water.  Water is taught by Floudas [0295], “ATR”.   Autothermal Reforming, ATR, is a process which combines oxygen and steam with a hydrocarbon source (the carbon nanotubes) to produce gaseous products, thus increasing the size of the pores. 
Heating at a rate of 10°C/min is taught by Sun (see elements of this claim 7 above). 
To 200°C is taught by Zhamu (see elements of claim 7 above)
While modified Chen does not specifically teach the step of decreasing the pressure from 3.3 x10-1 Pa to 1.3 x10-2 Pa, modified Chen includes the multiple heat treatments with multiple durations taught by Zhamu (see elements of this claim above) in the vacuum state, as discussed above.  The combination of familiar elements is likely to be obvious when it does no more decrease the pressure from 3.3 x103 Pa to 1.3 x10-2, for a period of ten minutes, in order to control the pore size as desired according to the references. 
Heating to a temperature of 250°C overlaps with the temperature range taught by Zhamu (see elements of claim 7 above).
At a rate of 10°C/min is taught by Sun (see elements of claim 7 above).
 Cooling to 20°C is taught by Sun (see elements of claim 7 above)
At a rate of 5°C/min (see elements of claim 7 above)
As such, the combination addresses all elements of claim 10.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130319870 A1) as applied to claim 1 above, and further in view of Zhamu (US 9742001 B2)., Sundaram (ISSN 2214-7853), Sun (CN 108178144 A), Muramatsu (US 8951451 B2), and Yan (Forest Products Journal. 61(5): 367-371.).
Regarding claim 6, modified Chen teaches the method set forth in claim 5 above,

Modified Chen teaches exposing to a vacuum from 3.3 x103 Pa to substantially the same vacuum as 1.3 x10-2 Pa (see paragraph 5 of Sundaram and elements of claim 7 above).
Modified Chen teaches exposing to vacuum for 1 to 5 minutes (see elements of claim 7 above).
Heating to a temperature of 200°C overlaps with the temperature range taught by Zhamu (see elements of claim 7 above).
Modified Chen fails to teach heating at a rate of 10°C/min and cooling to 20°C.  Sun teaches heating at a rate of 10°C/min (see elements of claim 7 above).
Sundaram teaches a pressure overlapping the range 1.3 x10-2 Pa to 3x10-1 (see elements of claim 7 above).Modified Chen teaches the foundational method of increasing pore size, yet does not teach motivation for H2 and argon. Yan teaches the motivation of both argon as an inert gas and H2 as an agent to increase porosity under the Gas Type Effect section, saying “The purpose of the carrier gas (or purging gas or sweep gas) is to remove the volatiles from the pyrolysis environment during the biomass pyrolysis process. Usually, inert gases… are used as the sweep gas.
 Yan teaches H2
95-90% Ar/5-10% H2 is not taught by Chen. 95-90% Ar/5-10% H2 is taught by Yan (see abstract) to produce volatile gasses during pyrolysis.  Pyrolysis, defined as the thermal decomposition of carbon at high temperatures, is a synthesis method for CNTs and thus would be understood by one with ordinary skill in the art. 95-90% Ar/5-10% H2. It would be obvious to one of ordinary skill in the art before the effective filing date to apply the ratio taught by Yan to the method taught by modified Chen in order to best produce volatile gases and optimize pore size.
Heating at a rate of 10°C/min is taught by Sun (see elements of claim 7 above). 
150°C is taught by Zhamu (see elements of claim 7 above)
While modified Chen does not specifically teach the step of decreasing the pressure from 3.3 x103 Pa to 1.3 x10-2 Pa, modified Chen includes the multiple heat treatments with multiple durations taught by Zhamu (see elements of this claim above) in the vacuum state, as discussed above.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.)  Therefore, absent any criticality or unexpected results, it would be obvious to decrease the pressure from 3.3 x103 Pa to 1.3 x10-2
Heating to 300°C overlaps with the finite temperature range taught by Zhamu (see elements of claim 7 above). 
 At a rate of 10°C/min is taught by Sun (see elements of claim 7 above)
 Cooling to 20°C is taught by Sun (see elements of claim 7 above)
Modified Chen fails to teach cooling rate.  Since heating rate was taught by Sun (see elements of this claim above) to produce volatile gas molecules, one of ordinary skill in the art would be reasonably motivated to test if/how the converse, cooling, removes volatile gases.  Therefore, it would be obvious for one of ordinary skill in the art before the effective filing date to try a cooling at a rate of 5°C/min, within the temperature range of Zhamu (see elements of this claim above), in order to best control the pore size.  Generally, temperatures are not considered patentable over prior art unless there is evidence to support criticality of those temperatures.  MPEP 2144.05    Accordingly, the rate of cooling between temperature values disclosed within Zhamu (see elements of this claim above) are not considered patentable unless there is evidence to support criticality of the cooling rate.  
As such, the combination addresses all elements of claim 6.
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130319870 A1) as applied to claim 1 above, and further in view of Zhamu (US 9742001 B2)., Sundaram (ISSN 2214-7853), Sun (CN 108178144 A), Muramatsu (US 8951451 B2), and Floudas (US 9742001 B2).
Regarding claim 8 modified Chen teaches the method in claim 5 above,
Modified Chen teaches the multiple preselected steps (see elements of claim 2 above) for treating the fluid-penetrable porous carbon material (see elements of claim 3 above) 
Modified Chen teaches exposing to a vacuum from 3.3 x103 Pa to substantially the same vacuum as 1.3 x10-2 Pa (see paragraph 5 of Sundaram).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize, by routine experimentation, the pressures disclosed by Sundaram in order to prevent contamination. 
Modified Chen teaches exposing to vacuum for 1 to 5 minutes (see elements of claim 7 above). 
Heating to a temperature of 200°C is within the temperature range taught by Zhamu (see elements of claim 7 above).
Modified Chen teaches heating at a rate of 10°C/min and cooling to 20°C  (see elements of claim 7 above).
Sundaram teaches a pressure overlapping the range 1.3 x10-2 Pa to 3x10-1 (see claim 5 and elements of claim 7 above).
Carbon dioxide is not taught by modified Chen.  Carbon dioxide is taught by Floudas (see [63]) in pyrolysis, a common synthesis method for carbon nanotubes.  As such, it would be obvious to one of ordinary skill in the art before the effective filing date to substitute carbon dioxide gas relevant to a CNT synthesis method taught by Floudas for the blowing agent in the 
Modified Chen teaches the use of Argon gas (see elements of claim 7 above).
  Modified Chen does not teach 95-98% Ar/5-2%CO2.  As the prior art teaches using a noble gas environment (see element above), absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide the gas mixture claimed in order to produce carbon nanotubes with properties based upon the desired use.  
Modified Chen teaches heating at a rate of 10°C/min (see elements of claim 7 above).
Heating to 200°C is within the finite temperature range taught by Zhamu (see elements of claim 7 above).
While modified Chen does not specifically teach the step of decreasing the pressure from 3.3 x103 Pa to 1.3 x10-2 Pa, modified Chen includes the multiple heat treatments with multiple durations taught by Zhamu (see elements of this claim above) in the vacuum state, as discussed above.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.)  Therefore, absent any criticality or unexpected results, it would be obvious to decrease the pressure from 3.3 x103 Pa to 1.3 x10-2, for a period of ten minutes, in order to control the pore size as desired according to the references. 
Heating to 600°C is within the finite temperature range taught by Zhamu (see elements of claim 7 above).
 At a rate of 10°C/min is taught by Sun (see elements of claim 7 above)
Heating to 600°C is within the finite temperature range taught by Zhamu (see elements of claim 7 above).
 Cooling to 20°C is taught by Sun (see elements of claim 7 above)
Modified Chen teaches a cooling rate of 10C/min which overlaps with the temperature range of Zhamu (see elements of claim 7 above). 
As such, the combination addresses all elements of claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Zhamu (US 9742001 B2)., Sundaram (ISSN 2214-7853), Floudas (US 20150073188 A1), Sun (CN 108178144 A), Muramatsu (US 8951451 B2), and Shankman (US 20160130149 A1)
Regarding claim 9, modified Chen teaches the method of claim 5 above,
Modified Chen teaches the multiple preselected steps (see elements of claim 2 above) for treating the fluid-penetrable porous carbon material (see elements of claim 3 above). 
Modified Chen teaches exposing to a vacuum from 3.3 x103 Pa to substantially the same vacuum as 1.3 x10-2 Pa (see paragraph 5 of 
Modified Chen teaches exposing to vacuum for 1 to 5 minutes (see elements of claim 7).  
Heating to a temperature of 200°C is within the temperature range taught by Zhamu (see elements of claim 7).
Modified Chen teaches a heating at a rate of 10°C/min and cooling to 20°C. (see elements of claim 7).
Sundaram teaches a pressure overlapping the range 1.3 x10-2 Pa to 3x10-1, as discussed above (see elements of claim 7).
Muramatsu teaches argon [110], “It can be considered that scattering of hydrocarbon, hydrogen and carbon monoxide (CO) generated from the pre-baked starting material by the heat treatment is regulated with a highly compressed medium such as argon gas” It would be obvious to combine the teachings of Muramtasu using argon for the regulation of the production of volatile gases with the method of controlling pore size taught by modified Chen which inherently produces such volatile gases. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc.
The term “ethylene dioxide” is not commonly used, and for purposes of examination is interpreted to be ethylene carbonate.  Accordingly, claim 9 is unclear as to whether the gas mixture is with ethylene dioxide or ethylene.  
Modified Chen does not teach ethylene dioxide.  Shankman teaches ethylene dioxide in pyrolysis, a common synthesis method for carbon nanotubes.  As such, it would be obvious to one of ordinary skill in the art before the effective filing date to substitute ethylene dioxide gas relevant to a CNT synthesis method taught by Shankman for the blowing agent in the method taught by modified Chen to produce gaseous products and thus optimize pore size.
Modified Chen does not teach 92-95% Ar/8-5% C3H4O3.  As the prior art teaches using a noble gas environment (see element above), absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide the gas mixture claimed in order to produce carbon nanotubes with properties based upon the desired use.  
 Modified Chen teaches heating at a rate of 10°C/min (see elements of claim 7).  
400°C overlaps with the range taught by Zhamu, as discussed above (see elements of claim 7)
Decreasing the pressure from 3.3 x103 Pa to 1.3 x10-2 Pa is to pair the multiple heat treatments taught by Zhamu (see elements of this claim above) with the vacuum state.   Vacuum annealing is known to decrease contamination, as taught by Sundaram (see elements of this claim above), 
For 10 minutes is taught by Sundaram (see elements of this claim above)
Heating to 600°C overlaps with the range taught by Zhamu (see elements of this claim above) 
At a rate of 10°C/min is taught by Sun (see elements of this claim above)
 Cooling to 20°C is taught by Sun (see elements of this claim above)
Modified Chen teaches cooling at a rate of 5°C/min, as discussed above (see elements of claim 7) 
As such, the combination addresses all elements of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LIESL BAUMANN can be reached on (571)270-5758.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 4111              

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728